54 N.J. 151 (1969)
253 A.2d 814
CARDELL, INC., A CORPORATION OF THE STATE OF NEW JERSEY AND J. RICHARD HUDANICH, PLAINTIFFS-APPELLANTS,
v.
THE TOWNSHIP OF MADISON, A MUNICIPAL CORPORATION IN THE COUNTY OF MIDDLESEX, STATE OF NEW JERSEY, AND MANZO CONTRACTING CO., A CORPORATION OF THE STATE OF NEW JERSEY, DEFENDANTS-RESPONDENTS.
The Supreme Court of New Jersey.
Argued June 4, 1969.
Decided June 6, 1969.
*152 Mr. Stewart M. Hutt argued the cause for appellants (Messrs. Hutt and Berkow, attorneys).
Mr. Marc J. Gordan and Mr. Mark L. Stanton argued the cause for respondents.
PER CURIAM.
The judgment is reversed for the reasons expressed in the dissenting opinion of Judge Labrecque in the Appellate Division.
For reversal  Chief Justice WEINTRAUB and Justices JACOBS, FRANCIS, PROCTOR, HALL, SCHETTINO and HANEMAN  7.
For affirmance  None.